United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-3132
                                     ___________

Edna Ramsey,                              *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Timothy Conner,                           *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: June 7, 2012
                                 Filed: June 12, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Edna Ramsey appeals following the district court’s1 entry of judgment upon an
adverse jury verdict in her 42 U.S.C. § 1983 action. Ramsey suggests that there was
insufficient evidence to support the verdict, that her trial counsel was ineffective, and
that she should be granted leave to amend her complaint and to submit additional
evidence. Upon careful review, we conclude that none of her arguments have merit.
Accordingly, we affirm the judgment. See 8th Cir. R. 47B.


      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).